Citation Nr: 0112308	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had service with the new Philippine Scouts from 
April 1946 to March 1949.  He died in July 1999.  The 
appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  Specifically, in disability compensation claims, 
the VCAA states that the duty to assist requires VA to obtain 
the veteran's service medical records or other relevant 
service records held or maintained by a government entity.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A(c)).  

The Board finds that a remand is required in this case for 
compliance with the duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC No. 16-92.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken.  

First, the Board notes that the RO denied the appellant's 
claim as not well grounded.  As discussed above, the VCAA 
eliminated the well-grounded claim requirement.  On remand, 
the RO must implement this change.  

Second, the Board notes that the veteran's death certificate 
lists the place of death as Calamba Medical Center and 
provides an address.  It appears that the veteran was 
hospitalized there for about the one-week period prior to his 
death.  The hospitalization records may provide information 
vital to the appellant's claim.  Given that the name and 
location of the hospital is otherwise identified, the Board 
believes that the appellant should be afforded the 
opportunity to authorize VA to obtain those records.  

Finally, the Board observes that, in connection with the 
veteran's prior service connection claim, the RO attempted to 
secure his service medical records.  The August 1996 response 
from the National Personnel Records Center (NPRC) indicated 
that the records might have been destroyed in that facility's 
fire.  It requested that the RO submit a completed NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data.  Review of the claims folder reveals that the veteran 
did not provide the relevant information sought on the form 
and that therefore the RO did not submit it to NPRC.  In her 
July 2000 substantive appeal, the appellant suggested that 
she had knowledge of medical treatment the veteran received 
in service.  On remand, the RO should afford the appellant 
the opportunity to provide additional information about such 
treatment to facilitate a search for evidence of the 
veteran's in-service medical treatment.     

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant in 
writing and ask that she submit the 
veteran's July 1991 hospitalization 
records from Calamba Medical Center.  The 
RO should inform the appellant that, in 
the alternative, she may complete a 
release of medical information for the 
July 1991 records from Calamba Medical 
Center.  If the appellant provides such 
the release, the RO should attempt to 
obtain those records as provided by law.  

2.  The RO should also supply the 
appellant a NA Form 13055 and ask that she 
provide the requested information about 
the veteran's in-service medical treatment 
to the best of her knowledge.  If the 
appellant provides additional relevant 
information, the RO should forward the 
form to NPRC in another attempt to secure 
evidence of the veteran's in-service 
medical treatment as provided by law.     

3.  The RO must review the claims file and 
ensure that all other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

4. Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death.  If the disposition remains 
unfavorable to the appellant, the RO 
should furnish the appellant a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


